19 So.3d 447 (2009)
OFFICE OF CRIMINAL CONFLICT AND CIVIL REGIONAL COUNSEL, FIRST DISTRICT, Petitioner,
v.
Lekrell D. BRUNER, and Office of the State Attorney, Fourteenth Judicial Circuit, Respondents.
No. 1D09-2594.
District Court of Appeal of Florida, First District.
October 20, 2009.
Barbara A. Eagan, Eagen Appellate Law, PLLC, Orlando, and Laura Anstead, Office of Criminal Conflict and Civil Regional Counsel, Tallahassee, for Petitioner.
Laurie M. Hughes, Assistant State Attorney, Panama City, for Respondent Office of the State Attorney, Fourteenth Judicial Circuit.
Lekrell D. Bruner, pro se Respondent.
BARFIELD, J.
The Office of Criminal Conflict and Civil Regional Counsel petitions this court for a writ of certiorari, challenging an order entered upon the circuit court's appointment of this petitioner to represent a convicted *448 felon in an evidentiary hearing under Florida Rule of Criminal Procedure 3.850. In appointing the petitioner, the circuit court declined to follow the precedent established in Deen v. Wilson, 1 So.3d 1179 (Fla. 5th DCA 2009), and improperly made the appointment in this collateral criminal proceeding without statutory authorization. That was a departure from the essential requirements of law, without an adequate remedy by later appeal, so as to warrant relief by certiorari. The petition is therefore granted, and the challenged order is quashed.
KAHN and VAN NORTWICK, JJ., concur.